     Case 2:19-cv-00236 Document 210 Filed 08/16/19 Page 1 of 3 PageID #: 1713




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

DON BLANKENSHIP,
         Plaintiff,
                                                  Civil Action No.: 2:19-cv-00236
                                                  Judge John T. Copenhaver, Jr.

v.

HONORABLE ANDREW NAPOLITANO (RET.),
et al.,
        Defendants.


        DEFENDANTS ANDREW FEINBERG AND BREAKFAST MEDIA, LLC’S
                         MOTION TO DISMISS

        Defendants Andrew Feinberg and Breakfast Media, LLC, by counsel, hereby move this

Court to dismiss the Plaintiff Don Blankenship's Amended Complaint pursuant to Fed. R. Civ. P.

12(b)(2) and 12(b)(6). The legal arguments and factual background in support of the arguments in

this Motion are addressed fully in Defendant Feinberg and Breakfast Media LLC's concurrently

filed Memorandum.

        Wherefore, Defendants respectfully pray that the Court issue an Order dismissing all claims

with prejudice against Defendants Andrew Feinberg and Breakfast Media LLC and award such

other relief as it deems proper.



Dated: August 16, 2019
  Case 2:19-cv-00236 Document 210 Filed 08/16/19 Page 2 of 3 PageID #: 1714



                                        Respectfully Submitted,


                                        Andrew Feinberg and Breakfast Media LLC

                                        By Counsel

/s/ Adriana Marshall
Adriana Marshall, Esq.
W. Va. State Bar I.D. #10710
MARSHALL LAW PLLC
1114 Kanawha Blvd E
Charleston, WV 25301-2403
Phone: (304) 692-9887
Fax: (304) 345-3355
E-Mail: adrianamarshall@marshalllawpllc.com


William Moran II, Esq.
(Pro Hac Vice Pending)
Maryland Attorney #: 1706200121
HAWGOOD MORAN LAW
10015 Old Columbia Rd. Ste. B215
Columbia, MD 21046
Phone: (301) 439-0394
Fax: (410) 290-5285
E-Mail: moranmedialaw@gmail.com
     Case 2:19-cv-00236 Document 210 Filed 08/16/19 Page 3 of 3 PageID #: 1715




                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION


DON BLANKENSHIP,
         Plaintiff,
                                              Civil Action No.: 2:19-cv-00236
                                              Judge John T. Copenhaver, Jr.

v.

HONORABLE ANDREW NAPOLITANO (RET.),
et al.,
        Defendants.


                              CERTIFICATE OF SERVICE


       The undersigned counsel for Defendants Breakfast Media, LLC and Andrew Feinberg,
hereby certifies that the foregoing “Defendants Andrew Feinberg and Breakfast Media LLC's
Motion to Dismiss” was served on all counsel of record through the CM/ECF system.


                                                        /s/ Adriana Marshall
                                                        W. Va. State Bar I.D. #10710
